Order entered September 26, 2022




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                            No. 05-22-00856-CV

               IN RE TIFFANY LENELLE STYLES, Relator

         Original Proceeding from the 429th Judicial District Court
                           Collin County, Texas
                   Trial Court Cause No. 429-56271-2014

                                  ORDER
                 Before Justices Myers, Nowell, and Goldstein

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus. We also DENY the motion for emergency relief as moot.




                                          /s/   ERIN A. NOWELL
                                                JUSTICE